Name: 2001/621/EC: Council Decision of 23 July 2001 appointing a Spanish member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-08-10

 Avis juridique important|32001D06212001/621/EC: Council Decision of 23 July 2001 appointing a Spanish member of the Committee of the Regions Official Journal L 216 , 10/08/2001 P. 0025 - 0025Council Decisionof 23 July 2001appointing a Spanish member of the Committee of the Regions(2001/621/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a full member of the Committee of the Regions has become vacant following the resignation of Mr Juan JosÃ © LUCAS GIMÃ NEZ, notified to the Council on 9 July 2001;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Juan Vicente HERRERA CAMPO is hereby appointed a member of the Committee of the Regions in place of Mr Juan JosÃ © LUCAS GIMÃ NEZ for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 23 July 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 28, 4.2.1998, p. 19.